Order entered April 24, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00391-CV

                                GOLDFARB PLLC, Appellant

                                               V.

                               ALAN P. MCDONALD, Appellee

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-16-03747

                                           ORDER
        Before the Court is appellant’s April 23, 2019 unopposed motion for extension of time to

file its jurisdictional letter brief. We GRANT the motion and ORDER the letter brief be filed

no later than May 3, 2019. Appellee may file any response within ten days of the filing of

appellant’s letter brief.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE